          Case 4:20-cv-00488-KGB Document 9 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JAMES KALAN HENRY,
ADC #144396                                                                         PLAINTIFF

v.                              Case No. 4:20-CV-488-KGB-BD

DILLION BARRYMAN, et al.                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff James Henry’s complaint is dismissed without prejudice. The relief sought is denied.

       So adjudged this the 25th days of January, 2021.




                                                     Kristine G. Baker
                                                     United States District Judge
